Title: To Thomas Jefferson from Tobias Lear, 28 November 1792
From: Lear, Tobias
To: Jefferson, Thomas



United States Novr. 28th: 1792

By the President’s command T. Lear has the honor to inform the Secretary of State that as the former sum of 10,000 dollars, for the use of the Mint, was drawn from the Treasury in pursuance of his order for that purpose, he thinks it best that the same form should be observed on the present occasion; he has therefore drawn the enclosed order for five thousand dollars to be applied to the purposes of the mint agreeably to the Director’s letter of the 27th inst. to the Secretary.
And, that the President will take an opportunity of making an arrangement with the Secretary of the Treasury on the other subject mentioned in the Secretary of State’s letter to him of this date.

Tobias Lear Secretary to the President of the United States

